Zane, C. J.
dissenting.
Sec. 1017 Rev. Stat. of Utah,, declares that any person may appeal any case in any court of the state on taking an oath before any officer authorized to administer oaths as follows:
“I,'A B, do solemnly swear that owing to my poverty I am unable to bear the expenses of the action or legal proceedings which I am about .to commence or the appeal which I am about to take, and that I verily believe I am justly entitled to the relief sought by such action, legal proceeding, or appeal.”
Sec. 1018, declares that on such oath or affirmation being presented to the clerk of any court, such clerk shall at once file any papers on appeal, and do any and all things necessary to be done as promptly as though such litigant had fully paid all the regular fees, and the sheriff or his deputies, shall at once promptly serve any and all summons, writs, processes, and subpoenas, and all papers necessary and proper in the prosecution or defense of such action for such poor person as though all the necessary fees and costs had been fully paid.
Sec. 1020, provides that, if it shall be made to appear to the court by affidavit, that the affidavit is untrue, or the suit or appeal is frivolous pr malicious or without merit, the court may make a rule on such poor person, requiring him to appear at a fixed time and place to show cause why he should not give bond and security for the costs of his action or appeal, or pay the legal fees therefor, and, on failure to do so, why his appeal should not be dis*311missed; and if the court shall be of the opinion that the poor person’s affidavit is frivolous, or the appeal is malicious and without merit, the court in which such action is pending may dismiss it.
I am of the opinion that upon affidavit being filed as provided in Sec. 1017, it is the duty of the clerk to file the papers on appeal, unless it shall be made to appear to the court, upon the rule to show cause, in pursuance of Sec. 1020, to the satisfaction of the court, that the poor person’s affidavit is frivolous or untrue, or the appeal is malicious or without merit. In that case the court is authorized to dismiss the appeal.
Sec. 1016, referred to in the opinion of the court, relates to commencing suits in the district court, and does not appear to apply to appeals.
For these reasons I dissent from the opinion of the court.